           Case 2:19-cv-01357-JAD-NJK Document 65 Filed 07/08/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   DWIGHT PATENT 10945 MINING, LLC,
                                                            Case No.: 2:19-cv-01357-JAD-NJK
12             Plaintiff(s),
                                                                          ORDER
13   v.
                                                                    [Docket Nos. 60, 64]
14   CITY OF NORTH LAS VEGAS,
15             Defendant(s).
16         The discovery process in a federal court is governed by federal law. Defendant has filed a
17 motion for dismissal sanctions, which provides a block quotation of two federal rules and then
18 discussion of standards used in state court. Docket No. 60 at 4-5. No citation is made to federal
19 case law. No articulation is provided as to the standards governing a request for dismissal
20 sanctions in federal court. Apart from the block quotation to the federal rules, Defendant provides
21 approximately one and half pages of discussion. Docket No. 60 at 4, 6. The Court has already
22 made clear that it would not rule on such an undeveloped request. Docket No. 46.1
23         Plaintiff filed a response to the motion that similarly provides cursory discussion with block
24 quotation to a federal rule and citation to state law precedent. Docket No. 64 at 3-4. Plaintiff also
25 filed a half-page countermotion for its own request for dispositive sanctions against Defendant.
26
           1
            The more significant the relief sought, the more robust the supporting factual and legal
27 analysis must be. See Taddeo v. Am. Invsco Corp., 2015 WL 751072, at *1 (D. Nev. Feb. 20,
   2015). The shortcoming here is particularly egregious in that Defendant seeks case-dispositive
28 sanctions.

                                                     1
          Case 2:19-cv-01357-JAD-NJK Document 65 Filed 07/08/20 Page 2 of 2




 1 Id. at 4. This countermotion is deficient for the same reasons as the motion.           Plaintiff’s
 2 countermotion is defective for an additional reason in that it seeks dispositive sanctions for the
 3 sole reason that Defendant has sought them. See Docket No. 64 at 4. A motion that amounts to a
 4 playground taunt of “I know you are, but what am I” is not a sound basis to impose case-dispositive
 5 sanctions. Cf. Rood v. Liberty Ins. Underwriters, Inc., 2018 U.S. Dist. Lexis 110332, at *2-3 (D.
 6 Nev. July 2, 2018) (quoting Pee Wee’s Big Adventure (Warner Bros. 1985)).
 7         Accordingly, both the motion for sanctions and the countermotion for sanctions are
 8 DENIED without prejudice. The Court will not provide ad infinitum opportunities to present
 9 motion practice that comports with the minimal requirements for litigating in federal court.
10 Moving forward, insufficiently supported motions will be denied without further
11 opportunity to renew them.
12         IT IS SO ORDERED.
13         Dated: July 8, 2020
14                                                              ______________________________
                                                                Nancy J. Koppe
15                                                              United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
